                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARC NORFLEET,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )           Case No. 18−cv−1758−MJR
                                                 )
 JOHN BALDWIN,                                   )
 SHERRY BENTON,                                  )
 JACQUELINE LASHBROOK,                           )
 SAMUEL FURLOW,                                  )
 LAWLESS,                                        )
 JOHN DOES ORANGE CRUSH                          )
 MEMBERS,                                        )
 GAETZ,                                          )
 TOMAS SPILLER,                                  )
 NEWMAN, and                                     )
 ILLINOIS DEPARTMENT OF                          )
 CORRECTIONS                                     )
                                                 )
                Defendants.                      )


                               MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       Plaintiff Marc Norfleet, an inmate in Menard Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff requests monetary

damages. This case is now before the Court for a preliminary review of the Amended Complaint

pursuant to 28 U.S.C. § 1915A, which provides:

               (a) Screening – The court shall review, before docketing, if feasible or, in any
       event, as soon as practicable after docketing, a complaint in a civil action in which a
       prisoner seeks redress from a governmental entity or officer or employee of a governmental
       entity.
               (b) Grounds for Dismissal – On review, the court shall identify cognizable
       claims or dismiss the complaint, or any portion of the complaint, if the complaint–
                       (1) is frivolous, malicious, or fails to state a claim on which
               relief may be granted; or

                                                1
                      (2) seeks monetary relief from a defendant who is immune
               from such relief.

       An action or claim is frivolous if “it lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). Frivolousness is an objective standard that refers to a claim

that any reasonable person would find meritless. Lee v. Clinton, 209 F.3d 1025, 1026-27 (7th Cir.

2000). An action fails to state a claim upon which relief can be granted if it does not plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). The claim of entitlement to relief must cross “the line between possibility

and plausibility.” Id. at 557. At this juncture, the factual allegations of the pro se complaint are

to be liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th

Cir. 2009).

       Upon careful review of the Amended Complaint and any supporting exhibits, the Court

finds it appropriate to exercise its authority under § 1915A; this action is subject to summary

dismissal.

                                    The Amended Complaint

       Plaintiff originally filed suit on September 24, 2018. (Doc. 1). He filed an Amended

Complaint on November 7, 2018. (Doc. 11). On November 20, 2018, the Court determined that

the Amended Complaint contained mis-joined claims, and severed Plaintiff’s claims into separate

suits. As relevant to the claims proceeding in this action, Plaintiff has alleged the following:

       Plaintiff alleges that Defendants Lawless and John Doe members of the Orange Crush team

destroyed Plaintiff’s TV, causing $201.25 worth of damages while Newman watched. (Doc. 11,

p. 7). Plaintiff does not specifically state when this happened, but alleges that he filed a case in

the Illinois Court of Claims, No. 15 CC 1341 seeking reimbursement for his TV on November 7,

2014. Id. Plaintiff also alleges that at the time the TV was broken, Lawless and Spiller failed to

                                                  2
either enter his cell, confirming the break, or allow him to leave his cell to take the broken TV to

personal property. (Doc. 11, p. 8). As a result, when staff investigated Plaintiff’s grievance 6

months later, he was unfairly disciplined for having a working TV at that time. (Doc. 11, pp. 8-

9). When Plaintiff was sent to segregation because of this ticket, his personal property was never

forwarded to him, causing further deprivation. (Doc. 11, p. 10). Plaintiff alleges his remedy in

the Illinois Court of Claims is inadequate because the state court ignored the facts. Id.

       Plaintiff also alleges that IDOC, Baldwin, and Lashbrook denied Plaintiff the ability to

exhaust his administrative remedies to the ARB, and Benton failed to timely process the

grievances, thus denying him access to the Illinois Court of Claims. (Doc. 11, p. 18).

                                            Discussion

       The severance order designated 3 claims for this action:

       Count 1 – Lawless, John Doe Orange Crush Members, Newman, Spiller; Gaetz,
       Benton, and Baldwin deprived Plaintiff of his due process rights when they shook
       down his cell sometime in 2014 and destroyed his property;

       Count 2 – Furlow, Spiller, Gaetz, and Benton further deprived Plaintiff of due
       process and/or equal protection rights by depriving him of his personal property by
       writing him a disciplinary report about the grievances he filed regarding the initial
       property damage, which caused Plaintiff to be sent to segregation without his
       property and/or condoned such conduct;

       Count 3 – Lashbrook, Illinois Department of Corrections (“IDOC”), Baldwin, and
       Benton deprived Plaintiff of his access to courts by failing to respond to his
       grievances regarding his lost personal property that formed the subjects of his Court
       of Claims suits: 15 CC 1341 and 17 CC 00782.

       Plaintiff’s claims are legally frivolous and will be dismissed with prejudice. Plaintiff

alleges that the confiscation of his personal property denied him of his due process rights in Counts

1 and 2. To state a claim under the due process clause of the Fourteenth Amendment, Plaintiff

must establish a deprivation of liberty or property without due process of law; if the state provides

an adequate remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530-36


                                                 3
(1984) (availability of damages remedy in state claims court is an adequate, post-deprivation

remedy). The Seventh Circuit has found that Illinois provides an adequate post-deprivation

remedy in an action for damages in the Illinois Court of Claims. Murdock v. Washington, 193

F.3d 510, 513 (7th Cir. 1999); Stewart v. McGinnis, 5 F.3d 1031, 1036 (7th Cir. 1993); 705 ILL.

COMP. STAT. 505/8 (1995).

        Plaintiff attempts to get around this by describing the remedy available to him in the Court

of Claims as inadequate, presumably because he lost there. However, there is no case law that

suggests that the inquiry into whether a post-deprivation remedy is available turns on the facts of

a particular case. The Illinois Court of Claims is a sufficient remedy as a matter of law; the Court

need not inquire into their disposition of any specific matter. 1 Moreover, Plaintiff also has an

adequate remedy for his allegedly improper loss in the Court of Claims. Although Illinois statute

does not provide for a direct appeal from a decision of the Court of Claims, a claimant may use

the common-law writ of certiorari to seek review in the state circuit court of an alleged due process

violation by the Court of Claims. Reichert v. Court of Claims of State of Illinois, 786 N.E.2d 174,

177 (Ill. 2003); see also Reichert v. Court of Claims, 907 N.E.2d 930, (Ill. App. 2009). Just as a

Court of Claims remedy provides all the process that is due for a property claim, the availability

of state certiorari review precludes any federal claim for the denial of due process in a Court of

Claims proceeding. Accordingly, Counts 1 and 2 will be dismissed with prejudice.

        In Count 3, Plaintiff has alleged that Lashbrook, Benton, and IDOC deprived him of his

right to access the courts by denying his grievances related to the confiscation of his personal

property.




        1
          Such an inquiry is barred by principles of res judiciata. Powell v. Snyder, 84 F. App’x 650, 651-52 (7th
Cir. 2003).

                                                        4
        As an initial matter, IDOC is an improper defendant because it is a state government

agency. The Supreme Court has held that “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

See also Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001) (Eleventh Amendment bars suits

against states in federal court for money damages.); Billman v. Ind. Dep’t of Corr., 56 F.3d 785,

788 (7th Cir. 1995) (state Department of Corrections is immune from suit by virtue of Eleventh

Amendment); Hughes v. Joliet Corr. Ctr., 931 F.2d 425, 427 (7th Cir. 1991) (same); Santiago v.

Lane, 894 F.2d 218, 220 n. 3 (7th Cir. 1990) (same). Accordingly, IDOC will be dismissed with

prejudice.

        A prisoner states an access to courts claim when he shows that he suffered an actual injury

and that the injury caused a detriment that affected meritorious litigation. Lewis v. Casey, 518

U.S. 343. 348 (1996); Devbrow v. Gallegos, 735 F.3d 584 (7th Cir. 2013;. Lehn v. Holmes, 364

F.3d 862, 868 (7th Cir. 2004).

        However, a prisoner has no constitutional right to access the Illinois Court of Claims

because the right of access to courts applies only to habeas corpus and civil rights filings. Lewis

v. Casey, 518 U.S. 343 (1996); Cunningham v. Washington, 16 F. App’x 502, 505 (7th Cir. 2001)

(upholding dismissal of prisoner’s claim that his transfer out of state deprived him of the

opportunity to pursue a claim in the Illinois Court of Claims regarding the confiscation of his

property). Cunningham also expressed doubt that an inmate could ever pursue a First Amendment

access to courts claim based on the denial of an administrative grievance. 16 F. App’x at 505

(calling it a “novel” theory of recovery). As there is no constitutional right to access the Illinois

Court of Claims, Plaintiff’s allegations that the Defendants deprived him of his First Amendment

rights are legally frivolous.



                                                 5
                                         Pending Motions

       Plaintiff filed two documents on November 28, 2018. The first takes issue with the Court’s

decision to deny him leave to file a Third Amended Complaint prior to screening. (Doc. 15). The

Court finds no error in its prior decision. Furthermore, the Court finds that any amendment would

be futile to cure the issues identified above. Accordingly, to the extent that Doc. 15 requests relief,

it is DENIED. (Doc. 15).

       Plaintiff also filed a Motion for Objection and Renewed Request to Revive Defendant Jane

Doe 1. (Doc. 16). Although Jane Doe 1 was dismissed from this action, the claims against her

were severed into case 18-cv-2103-JPG. Accordingly, the Clerk of Court is DIRECTED to file

Doc. 16 in case 18-cv-2103-JPG. The motion shall be TERMINATED in this action. (Doc. 16).

                                             Disposition

       IT IS HEREBY ORDERED that the Amended Complaint is DISMISSED with

prejudice as legally frivolous. This shall count as a “strike” for purposes of 28 U.S.C. 1915(g).

Plaintiff now has two strikes, which he must disclose in all future litigation. To the extent the

Response at Doc. 15 requests relief, it is DENIED. (Doc. 15). The Clerk of Court is DIRECTED

to terminate Doc. 16 and file a copy of that motion in case 18-cv-2103-JPG.

       If Plaintiff wishes to appeal this dismissal, his notice of appeal must be filed with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See FED.

R. APP. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate

filing fee irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Moreover,



                                                  6
if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to close this case an enter judgment.

       IT IS SO ORDERED.


       DATED: December 4, 2018


                                                     s/ MICHAEL J. REAGAN
                                                      U.S. Chief District Judge




                                                 7
